Name: Commission Regulation (EEC) No 766/92 of 27 March 1992 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 83/22 Official Journal of the European Communities 28 . 3. 92 COMMISSION REGULATION (EEC) No 766/92 of 27 March 1992 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1741 /91 (2), and in particular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 456/92 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 456/92 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION ; Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 6 April 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p . 1 . (2) OJ No L 163, 26. 6 . 1991 , p . 41 . (3 OJ No L 52, 27. 2. 1992, p. 37. 28 . 3 . 92 Official Journal of the European Communities No L 83/23 ANNEX to the Commission Regulation of 27 March 1992 fixing the import levies on frozen sheepmeat and goatmeat (') (2) (ECU/100 kg) Week No 14 Week No 15 Week No 16 Week No 17 CN code from 6 to from 13 to from 20 to from 27 April to 12 April 1992 19 April 1992 26 April 1992 3 May 1992 0204 30 00 202,468 202,085 200,413 200,128 0204 41 00 202,468 202,085 200,413 200,128 0204 42 10 141,728 141,460 140,289 140,090 0204 42 30 222,715 222,294 220,454 220,141 0204 42 50 263,208 262,711 260,537 260,166 0204 42 90 263,208 262,711 260,537 260,166 0204 43 00 368,492 367,795 364,752 364,233 0204 50 51 202,468 202,085 200,413 200,128 0204 50 53 141,728 141,460 140,289 140,090 0204 50 55 " 222,715 222,294 220,454 220,141 0204 50 59 263,208 262,711 260,537 260,166 0204 50 71 263,208 262,711 260,537 260,166 0204 50 79 368,492 367,795 364,752 364,233 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90 . (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.